Eccleston, J.,
delivered the opinion of this court.
The note on which this suit was instituted is dated 17th of *40210th month, (October,) 1849, and payable twelve months after date.'
The appellant contends, that allowing for the days of grace, the note fell due on the 20th of October 1850, but as that was Sunday, the demand was properly made on the 19th.
In 4 H. & J., 531, the note bore date the 14th of March 1810, and was payable twenty-one months after date. Payment was demanded on the 14th of December 1811. Judge Martin held the first count in the nar to be erroneous, because it'stated the demand to have been made the “14th day of December 1811, three days before the note became due, according to the established rules of law.” Judge Dorsey said: “The note stated in the record was not payable before the 17th of December 1811; until that time no demand of payment could be made.”
In 6 H. & J., 146, the note was drawn on the 2nd of November 1810, payable six months after date. There it seems to have been assumed, by the counsel and court, that in this State the third day of grace was the 5th of May 1811, and according to the usage of allowing four instead of three days in the District of Columbia, the 6th of May was the proper day to demand payment in the latter place.
At page 481 of 3 G. & J., the court say: “The note became due on the 6th February 1826.” There the date of the note was the 3rd of March 1825, and was payable at eleven months. In Story on Prom. Notes, sec. 213, it is stated,-that a note dated the 1st of January and payable six months after date, without grace, will be payable on the 1st day of July. And in section 217 it is said, if a note is drawn in America or England on the 1st day of January, payable one month after date, the three days of grace will begin on the 2nd day of February and end on the 4th. The same rules are recognised in Story on Bills, secs. 330, 335, and note 1, (2nd Ed.) See also 7 Howard’s Miss. Rep., 129.
That payment may be demanded on the third day of grace, is fully established by the case of Farmers Bank of Maryland vs. Duvall, 7 G. & J., 88. And it is a settled principle of *403commercial law, that when the third day of grace falls on Sunday, payment of the note should be demanded the preceding day. 3 Kent’s Com., 103. 6 G. & J., 274, Kilgour vs. Miles, and note 1 to sec. 335 of Story on Bills.
The proof shows that the 20th of October 1850, was Sunday, and the demand was made on the 19th. This being a compliance with the requirements of the law, we think the court below erred in saying to the jury payment should have been demanded on the 21st of October instead of the 19th, and that for want of a legal demand the plaintiff could not recover.
Judgment reversed and procedendo awarded.